            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

NICKOL E. CARTER
ADC #146315                                                           PETITIONER

v.                        No. 5:10-cv-346-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                                    RESPONDENT

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Ray's
careful recommendation, NQ 45, and overrules Carter's objections,
NQ 48. FED. R. CIV. P. 72(b)(3).   Regardless of how it's framed, Carter's
motion raises "claims."      Gonzalez v. Crosby, 545 U.S. 524, 530-32
& n.5 (2005);      see also Ward v. Norris, 577 F.3d 925, 932-34
(8th Cir. 2009).   It is therefore a second or successive habeas petition;
and Carter must seek and get permission from the United States Court
of Appeals for the Eighth Circuit before this Court can proceed.
28 U.S.C. § 2244(b)(3)(A).     The motion, NQ 42, will therefore be
dismissed without prejudice for lack of jurisdiction. No certificate of
appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.
                                           ~           ~./-:
                                                          .,,
                                        D .P. Marshall Jr .
                                        United States District Judge

                                            3 0 ,_ffewi, V <M. y   ;1. 0 ;._o
